Judgment, Supreme Court, New York County (John Bradley, J.), rendered February 4, 2002, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of five years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), particularly since he failed to complete a rehabilitation program and was rearrested several times while awaiting sentence, resulting in additional convictions. Concur—Nardelli, J.P., Saxe, Rosenberger, Williams and Friedman, JJ.